Case 16-30731-KLP                Doc 185       Filed 04/19/21 Entered 04/19/21 17:14:03       Desc Main
                                              Document      Page 1 of 5



                                   UNITED STATES BANKRUPTCY COURT
                                     EASTERN DISTRICT OF VIRGINIA
                                            Richmond Division

 In re: Colleen Beth Higgins                               ) Case No.: 16-30731-KLP
                                                           )
                                        Debtor.            ) Chapter 13
                                                           )

                                         DEBTOR’S LIST OF PROPOSED EXHIBITS

 EXHIBIT A              Henrico County Juvenile and Domestic Relations General District Court
                        ORDER dated March 31, 2021 dismissing show cause against Debtor

 EXHIBIT B              Email dated April 16, 2021 from Laurie Pearce to Debtor stating she has a
                        credit of $57.89 over overpayment of medical costs for their child incurred
                        between 11/14/18 and 9/14/20.

 EXHIBIT C              Email date April 19, 2021 from Debtor to Laurie Pearce stating all medical
                        costs owed by her to him for their child are current and further alleging he
                        owes money to her for unpaid medical bills she paid for their child and further
                        alleging he admitted this in Henrico County JDR GDC on March 31, 2021.



                                                        Colleen Beth Higgins

                                                         /s/ Brett Alexander Zwerdling
                                                                 Counsel
                                                  Certificate of Service

         I hereby certify that on April 19, 2021 a true copy of the foregoing was emailed, or
 electronically served, upon the following:

 Office of the U.S. Trustee                                  Laurie Pearce at lp23294us@yahoo.com
 701 E. Broad St, Room 4304
 Richmond, VA 23219

 Suzanne E. Wade, 13 Trustee
 P.O. Box 1780
 Richmond, VA 23218
                                                        /s/ Brett Alexander Zwerdling




 Brett Alexander Zwerdling, VBN 39569
 Zwerdling, Oppleman, Adams & Gayle
 5020 Monument Avenue
 Richmond, VA 23230
 (804) 355-5719 Fax (804) 355-1597
 bzwerdling@zandolaw.com
Case 16-30731-KLP   Doc 185    Filed 04/19/21 Entered 04/19/21 17:14:03   Desc Main
                              Document      Page 2 of 5
                                                                     EXHIBIT A
Case 16-30731-KLP   Doc 185    Filed 04/19/21 Entered 04/19/21 17:14:03   Desc Main
                              Document      Page 3 of 5
                                                                          EXHIBIT B
Case 16-30731-KLP   Doc 185    Filed 04/19/21 Entered 04/19/21 17:14:03   Desc Main
                              Document      Page 4 of 5
                                                                      EXHIBIT C
Case 16-30731-KLP   Doc 185    Filed 04/19/21 Entered 04/19/21 17:14:03   Desc Main
                              Document      Page 5 of 5
